Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2022 has been entered.
 
DETAILED ACTION
	This office action is responsive to the amendment filed on 02/26/2022. The claims 22-26, 28-43 and 45 are currently pending. Claims 1-21, 27 and 44 are canceled and claim 45 is added new per applicant’s request.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding remarks on the objections to the claims 33 and 43, the amendment is accepted and the previous objections are withdrawn.
the rejections under 35 USC 101, the amendment accompanied with persuasive argument is accepted and the previous rejections are withdrawn.
Regarding remarks on the provisional DP rejections, applicant’s request to delay their response until final allowable subject matter is indicated is acknowledged. However, claim amendment necessitated the update on the rejections. See the updated office action below.
Regarding arguments on the 35 USC 103 rejections, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

	Claims 22-23, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd (US 20170102693 A1), hereinafter ‘Kidd’ in view of Kobayashi (KR 20110009615 A). hereinafter ‘Koba’, Lu (CN 201945429 U), hereinafter ‘Lu’ and Wang (WO 2013123445 Al), hereinafter ‘Wang’.
As per claim 22, Kidd discloses
	A computer-implemented method for collecting data in an industrial environment, comprising: (methods for distributed industrial process performance monitoring and/or analytics, data monitoring [0011], data is streamed [0012], data collection [0007]; a method … storing instructions for obtaining time-series data from an … data source [0024]; implementing such methods … include one or more processors [0040])
	configuring a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment (the controller 11 may be configured to implement a control strategy or control routine [0091, Fig. 1], Control based function blocks typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device [0092]; the distributed industrial performance monitoring and analytics system or DAS 100 provides the tools, configuration, and interfaces required to support localized performance monitoring [0124, Fig. 2A]).

Kidd further discloses “the data collection plan is based on data needed to produce an operational visualization of the machine” (the particular configuration of blocks and wires [0151], configuration, configuring, state, visual indicator [0166], configured to load 

However, Kidd is silent regarding “an operational deflection shape” (ODS for short from here).

Koba discloses “an operation deflection shape” in a configuration of data collection device and collection of data including an indication of data needed to produce an operational deflection shape visualization of the machine in analysis and diagnostic programs (the configuration of the data acquisition device [0078], the analysis program, sampled waveforms of a plurality of measurement points in the operation state of the machine at the same time, animation, show the movement of the actual vibration of the machine by using these waveforms [0047], equivalent to ODS visualization; When using the analysis program … it is necessary to set the sampling time or … the sampling frequency … suitable for the diagnosis target equipment [0101, 0112, 0282], equivalent to an indication needed to produce an ODS visualization).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kidd in view of Koba to create a data collection plan based on an indication of data needed to produce an operational deflection shape visualization of the machine for a better visual analysis on the state of the machine.

	configuring a set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan (a particular configuration change is instantiated, a particular source-generated data, communicated to … data engines, streams only required data [0111], implying configuring a set of data sensing, routing, and collection resources)
	and collecting data based on the data collection plan (Data is streamed between various embedded data engines [0012], In … configurations, data engines are connected to various communication links within the process plant [0011], transfer input data and output data across the wires and perform functions, actions, algorithms, and/or operations as defined by the particular configuration of blocks and wires [0151]).

However, the combined prior art is silent regrading “wherein the configuring the set of data sensing, routing, and collection resources comprises configuring a signal switching resource to maintain a connection between a reference sensor and the collection resources throughout a period of collecting data from the one or more system sensors to perform the operational deflection shape visualization”.

Lu discloses connection of two sensors for combined data collection to perform the operational deflection shape visualization (first acceleration sensor, second acceleration sensor testing same one … type cross section direction, can animation display, coupling of …. vibration pattern [0025], Fig. 8).
equivalent to configuring a signal switching resource, to be content centric, context-aware, cloud-based, collaborative and cognitive [0002], The SCs 2701-2716 in the cloud 2720 may be shared and concurrently accessed by multiple M2M SCLs 2722/2724/2726 [0182], visualization [Fig. 27 2702], a plurality of types of sensors [0260], video streaming [0261]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lu and Wang to configure a signal routing resource to maintain a connection between a reference sensor and the collection resources throughout a period of collecting data from the one or more system sensors to perform the operational deflection shape visualization for a better visual machine state analysis without losing connection with the sensor.

Kidd further discloses use of a pressure or flow rate sensor which implies sensor being attached to the machine at a stationary location (field devices … valves, valve positioners … temperature, pressure, level and flow rate sensors [0003], implying sensor is attached to the machine at a stationary location. See also the explicit recitation of the limitation by Kruusmaa (US 20180023986 A1) listed in notes with regard to prior art section below) and it would have been obvious to one having ordinary skill. in the art at the time the invention was made to attach the reference sensor to the machine at a stationary location for a different visual machine state analysis since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950). 

As per claim 23, Kidd, Koba, Lu and Wang disclose claim 22 set forth above.
Koba discloses “producing the operational deflection shape visualization based on the collected data” (the analysis program, sampled waveforms of a plurality of measurement points in the operation state of the machine at the same time, animation, show the movement of the actual vibration of the machine by using these waveforms [0047], equivalent to producing ODS visualization based on collected data).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Koba to producing the operational deflection shape visualization based on the collected data for machine for a better visual analysis on the state of the machine.

As per claim 26, Kidd Koba, Lu and Wang disclose the claim 22 set forth above.
Lu discloses connection of two sensors for combined data collection (first acceleration sensor, second acceleration sensor testing same one … type cross section direction, can animation display, coupling of …. vibration pattern [0025], Fig. 8).

Wang discloses configuring a signal switching resource to concurrently connect sensors in IoT environment (emerging technologies such as sensors, … and near-field communications ‘NFC’ make it possible to connect all physical things or objects together in an Internet of Things (IoT) [0002], Machine-to-Machine (M2M) or IoT architectures, equivalent to configuring a signal switching resource, to be content centric, context-aware, cloud-based, collaborative and cognitive [0002], The SCs 2701-2716 in the cloud 2720 may be shared and concurrently accessed by multiple M2M SCLs 2722/2724/2726 [0182], a plurality of types of sensors [0260], video streaming [0261]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lu and Wang to configure a signal switching resource to concurrently connect the one or more system sensors to data collection resources for a reliable data collection and a good quality data analysis.

As per claim 28, Kidd. Koba, Lu and Wang disclose the claims 22 set forth above.
Kidd further discloses “collecting data includes operating a data collector communicatively coupled to one or more input channels for collecting the data” (data is streamed between various … data engines and … by using data communication channels and networks [0012], distributed data engine, communication channels [0094]).


Koba discloses “a data collector having an input port communicatively coupled to one or more input channels structured to receive the data” (sensor and data acquisition device ‘7’ [0082, Fig. 3], Data acquisition apparatus 7, analog to accept each vibration sensor ‘5’ by the vibration waveform data by inputting the signal outputted from the plurality of vibration sensors ‘5’ [0085, Fig. 1], showing multiple physical  input channels).
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Koba to operate a data collector having at least one of an input port or a wireless communication circuit communicatively coupled to one or more input channels structured to receive the data for a reliable data collection and a good quality data analysis.

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kidd, Koba, Lu and Wang in view of Kawaguchi  (US 6977889 B1), hereinafter ‘Kawa’.
As per claim 24, Kidd, Koba, Lu and Wang disclose the claim 22 set forth above.
The set forth combined prior art is silent regarding condition being out of acceptable range.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kawa to configure the set of data sensing, routing, and collection resources in response to a condition in the industrial environment being detected which is outside of an acceptable range of condition values for a good quality data collection and an accurate data analysis.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kidd, Koba, Lu, Wang and Kawa in view of Baseman (US 20180292811 A1), hereinafter ‘Baseman’.
As per claim 25, Kidd and Kawaguchi disclose claim 24 set forth above.
The set forth combined prior art is silent regarding “wherein the condition is sensed by a sensor identified in the data collection plan“.

Baseman discloses “process conditions measured (or recorded) by sensors” [0015] and “sensors configured to communicate with IoT devices to send real-time operating condition data” [0043-0044].

.

	Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd, Koba, Lu and Wang in view of Loychik.
As per claim 29, Kidd, Koba, Lu and Wang discloses the claim 28 set forth above.
The set forth combined prior art is silent regarding “acquiring sensor data from a first routing path of input channels for the one or more input channels”.

Loychik discloses “acquiring sensor data from routing of input channels for the one or more input channels” (synced sensor, sensor(s), Other vibration sensors [Fig. 4B, 0093]; collection node 14 [0056, Fig. 1, 0068-0069], collection node 14 may include a system or collection node signal processor 14a configured to receive and provide … signaling … information to the at least one data collector, sensor or device 12 [0064], equivalent to “acquires sensor data from routing of input channels for the one or more input channels”; collection node 14 receives and further processes respective wireless signaling from one or more data collectors or sensors 12 [0075, Fig. 2A]; Webbed-nodal connection [0078-0079, Fig. 3A-3B]).



As per claim 30, Kidd, Koba, Lu, Wang and Loychik disclose claim 29 set forth above.
Loychik further discloses “evaluating the sensor data with respect to stored anticipated state information, wherein the anticipated state information includes an alarm threshold level; setting an alarm state when the alarm threshold level is exceeded for a first input channel in a group of the one or more input channels; and transmitting the alarm state across a network to a routing control facility” (alarm level functionality [0131], thresholds [0132], alarm mode [0168-0169]; exceeds the alarm threshold measurements, the device may enter an alarm state [0172]; provide the system or collection node signaling containing the relevant data, e.g., to a central or cloud server [0021], implying to a routing control facility)

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Loychik to “evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information includes an alarm threshold level; set an alarm state when the alarm threshold level is exceeded 

As per claim 31, Kidd Koba, Lu, Wang and Loychik disclose claim 29 set forth above.
Loychik further discloses Loychik further discloses “change from the routing of the input channels to an alternate routing of input channels upon reception of a routing change indication”, (The signal processor may be configured to receive, e.g., via the back communication channel, wireless control signaling containing information to change the content of the pre-selected subset of information based upon continuous evaluation of the relevance of the pre-selected subset of information [0015], relevant change configuration [0054, Fig. 5], see two way communication and one way communication, implying one type of routing change, the back communication channel may be a downstream channel having a communication frequency that is different than the corresponding upstream communication frequency for exchanging signaling between the data collector or sensor 12, the system or collection node 14, the central or collection node 16, and/or any frequency channel for exchanging associated signaling between the data collectors or sensors 12 in any nodal web 13, implying a type of routing change [0063]; alarm conditions from the signal analysis, including providing indicators like “Alarm.” “Watch' or “OK, The relevant change configurations may include, or relate to, set criteria that identifies information from the signal that is deemed to be relevant, radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124]) and 
implying automatic execution; specific actions may include the provisioning of one or more machine alarm conditions from the signal analysis, The relevant change configurations may include radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124]; relevant change configuration [0054, Fig. 5], implying checking the consistency of communication parameter between data collector and the routing control facility and applying routing change; data validation, level of digital correction [0123]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Loychik to “change from the routing of input channels to an alternate routing of input channels upon reception of a routing change indication and automatically execute the change in routing of the input channels if a communication parameter of a network is not met” for a reliable data collection and a good quality data analysis.

As per claim 32, Kidd, Koba, Lu and Wang discloses claim 28 set forth above.
Kidd is silent regarding “storing sensor specifications for the one or more system sensors that correspond to the one or more input channels”.

Loychik discloses “storing sensor specifications for the one or more system sensors that correspond to the one or more input channels” (data storage module, alarm information functions, routine information functions operating system functions [0087, 0091, Fig, 4A-4B], multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A], circuitry [0130, Fig 4A]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kidd in view of Loychik to store sensor specifications for the one or more system sensors that correspond to the one or more input channels for an efficient data collection and a good quality data analysis.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42, which depends on claims 41 and 37, of copending Application No. 16/185,625 (reference application), hereinafter “Cella ‘625” in view of Kidd and Kruusmaa (US 20180023986 A1), hereinafter ‘Kruusmaa'.
As per claim 22, Cella ‘625 discloses the claim except reciting “A computer-implemented method” and “wherein the reference sensor is attached to the machine at a stationary location”

Kidd discloses “A computer-implemented method” (a method … computer readable medium storing instructions for obtaining time-series data from an … data source [0024]; implementing such methods may further include one or more processors communicatively connected to one or more data sources and one or more program memories storing computer-readable instructions [0040])

Kruusmaa discloses reference sensor attached to the base unit at a stationary location (additional reference micromechanical sensor attached to said base unit with static positions not depending on the fluid flow [claim 16]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cella ‘625 in view of Kidd and Kruusmaa to use a computer-implemented method to collect data with a reference sensor attached to the machine at a stationary location for productivity enhancement in performance monitoring and conducting analytics on real 

	Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42, which depends on claims 41 and 37, of Cella ‘625” and claims 47, which depends on claims 46 and 43, of Cella ‘625 in view of Kidd.
As per claim 33, Cella ‘625 discloses the claim except  regarding “One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions” 

Kidd discloses “One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions” (computer readable medium storing instructions for obtaining time series data from an electronic data source [0024], one or more processors communicatively connected to one or more data sources and one or more program memories storing computer-readable instructions that, when executed by the one or more processors, cause the computer system to perform [0040]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cella ‘625 in view of Kidd to use the computer readable media to collected data needed to produce the operational deflection shape visualization of the machine by 

	Claim 38 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/458,049 (reference application), hereinafter “Cella ‘049” and claim 48 of Cella ‘625 in view of Loychik (US 20160301991 A1), hereinafter ‘Loychik’ in view of Kidd, Koba.
As per claim 38, Cella ‘049 and Cella ‘625 discloses the claim except the differences “transmits the alarm state across a network to a routing control facility”, “change the routing of the input channels to an alternate routing path of input channels”, and “wherein the data collector automatically executes the change in routing of the input channels if a communication parameter of the network between the data collector and the routing control facility is not met;
   wherein the data collector configures a data collection plan to collect data from the one or more system sensors distributed throughout a machine in the industrial environment, the data collection plan is based on an indication of data needed to produce an operational deflection shape visualization of the machine, and 
   wherein at least one of data sensing, routing, and collection resources in the industrial environment is configured based on the data collection plan, and 
   wherein the data acquisition circuit acquires the sensor data based on the data collection plan”.

Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the two are “transmits the alarm state across a network to a routing control facility”, “change the routing of the input channels to an alternate routing path of input channels”, and “wherein the data collector automatically executes the change in routing of the input channels if a communication parameter of the network between the data collector and the routing control facility is not met;
   wherein the data collector configures a data collection plan to collect data from the one or more system sensors distributed throughout a machine in the industrial environment, the data collection plan is based on an indication of data needed to produce an operational deflection shape visualization of the machine, and 
   wherein at least one of data sensing, routing, and collection resources in the industrial environment is configured based on the data collection plan, and 
   wherein the data acquisition circuit acquires the sensor data based on the data collection plan”.

The above differences are disclosed by Loychik in view of Kidd and Koba as can be seen in the previous rejections of claim 38 under 35 USC 103.

Allowable Subject Matter
	Claims 33 and 38 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current rejections.
As per claim 33, the closest prior art of record, Kidd in view of Koba, either singularly or in combination, fail to anticipate or render obvious limitations 
	“wherein the configured set of data sensing, routing, and collection resources includes a multiplexer having a first output and a second output;
	and routing a reference signal from a reference sensor through the first output of the multiplexer;
	routing data from the one or more system sensors through the second output of the multiplexer while routing the reference signal through the first output of the multiplexer;
	and collecting the data needed to produce the operational deflection shape visualization of the machine by using the configured set of data sensing, routing, and collection resources including the multiplexer in the industrial environment, wherein the collecting the data needed to produce the operational deflection shape visualization of the machine is based on the routing of the reference signal and the routing of the data through the multiplexer” in combination with other limitations.

Kidd discloses 
	One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions comprising (computer readable medium storing instructions for obtaining time series data from an electronic data source [0024], one or more processors communicatively connected to one or more data sources and one or more program memories storing 
	configuring a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment (the controller 11 may be configured to implement a control strategy or control routine [0091, Fig. 1], Control based function blocks typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device [0092]; the distributed industrial performance monitoring and analytics system or DAS 100 provides the tools, configuration, and interfaces required to support localized performance monitoring [0124, Fig. 2A]).

Kidd further discloses the data collection plan is based on data needed to produce an operational visualization of the machine (the particular configuration of blocks and wires [0151], configuration, configuring, state, visual indicator [0166], configured to load or obtain one or more input data sets from one or more data sources [0169]; plant related data, vibration data, data corresponding to the health of machines, plant equipment, device diagnostics [0143], visual representation [0160-0161, 0193, 0195]), 
	configuring a set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan; (a particular configuration change is instantiated, a particular source-generated data, communicated to … data engines, streams only required data [0111], implying configuring a set of data sensing, routing, and collection resources) and the data needed to produce the operational deflection shape visualization (sampled waveforms of a plurality of measurement points equivalent to data needed for ODS visualization)
	collecting data by using the set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan, (Data is streamed between various embedded data engines [0012], In … configurations, data engines are connected to various communication links within the process plant [0011], transfer input data and output data across the wires and perform functions, actions, algorithms, and/or operations as defined by the particular configuration of blocks and wires [0151]), but is silent regarding the above would be allowable limitations.

Koba discloses 
	an ODS in a configuration of data collection device to manage an indication of data needed to produce an operational deflection shape visualization of the machine in analysis and diagnostic programs (the configuration of the data acquisition device [0078], the analysis program, sampled waveforms of a plurality of measurement points in the operation state of the machine at the same time, animation, show the movement of the actual vibration of the machine by using these waveforms [0047], equivalent to data collected for ODS visualization; When using the analysis program … it is necessary to set the sampling time or … the sampling frequency … suitable for the diagnosis target equipment [0101, 0112, 0282], equivalent to an indication of data needed to produce an operational deflection shape visualization) and 
equivalent to data needed for ODS visualization), but is silent regarding the above would be allowable limitations.

As per claim 38, the closest prior art of record, Loychik in view of Kidd and Koba, either singularly or in combination, fail to anticipate or render obvious limitations “the indication including a command to select an operational deflection shape visualization template from a plurality of operational deflection templates” in combination with other limitations.

Loychik discloses
	A system for data collection in an industrial environment comprising: (Apparatus … capture a sampled data [abs]; Apparatus … include … data collector [0010], an industrial plant [0020], apparatus … configured for mechanical coupling to … machine … to be monitored [0010], hardware system [0087, Fig 4A])
a data collector circuit communicatively coupled to one or more input channels, the data collector comprising:  (apparatus … include … data collector [0010]; The apparatus … include multiple data collectors or sensors …  being mechanically coupled to a respective vibrating machine or structure to be monitored [0019]; The multiple data collectors or sensors may be configured to be synched to provide transmissions of the respective wireless signaling [0020]; The system or collection node [0021], implying multiple data collectors can be combined into one such as having a collection node, being equivalent to “a data collector communicatively coupled to a plurality of input channels”, circuitry [0130, Fig 4A], as a data collector being a sub component of a system 100, it would be obvious to implement functions of data collector in circuits)
	a data acquisition circuit structured to (algorithm may be implemented on, or in relation to, or using the following hardware system/configuration and associated functionality [0129]; circuitry [0130, Fig. 4A]; the hardware system/configuration 100 may include a microprocessor 101, a synched sensor 102, a 3-axis accelerometer 103, a vibration sensor 104, a temperature sensor 105 [0087, Fig. 4A-4B], equivalent to a data acquisition circuit)
	acquire sensor data from a routing of input channels comprising a group of the one or more input channels; (synced sensor, sensor(s), Other vibration sensors [Fig. 4B, 0093]; collection node 14 [0056, Fig. 1, 0068-0069], collection node 14 may include a system or collection node signal processor 14a configured to receive and provide … signaling … information to the at least one data collector, sensor or device 12 [0064], equivalent to “acquires sensor data from routing of input channels for the plurality of input channels”; collection node 14 receives and further processes respective wireless signaling from one or more data collectors or sensors 12 [0075, Fig. 2A]; Webbed-nodal connection [0078-0079, Fig. 3A-3B]; multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A])
	a data storage circuit structured to store sensor specifications for one or more system sensors that correspond to the one or more input channels; (data storage module, alarm information functions, routine information functions operating system functions [0087, showing plurality of channels [0075, Fig. 2A], circuitry [0130, Fig 4A])
	a data analysis circuit structured to evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information comprises an alarm threshold level, and wherein the data analysis circuit sets an alarm state when the alarm threshold level is exceeded for a first input channel of the group of input channels (alarm level functionality [0131], thresholds [0132], alarm mode [0168-0169]; exceeds the alarm threshold measurements, the device may enter an alarm state [0172], multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A]).

Loychik further discloses “transmits data across a network to a routing control facility” (provide the system or collection node signaling containing the relevant data, e.g., to a central or cloud server [0021], implying to a routing control facility), 
	“a response circuit structured to change the routing of input channels to an alternate routing of input channels upon reception of a routing change indication from the routing control facility”, (The signal processor may be configured to receive, e.g., via the back communication channel, wireless control signaling containing information to change the content of the pre-selected subset of information based upon continuous evaluation of the relevance of the pre-selected subset of information [0015], relevant change configuration [0054, Fig. 5], see two way communication and one way communication, implying one type of routing change, the back communication channel may be a downstream channel having a communication frequency that is different than implying a type of routing change [0063]; alarm conditions from the signal analysis, including providing indicators like “Alarm.” “Watch' or “OK, The relevant change configurations may include, or relate to, set criteria that identifies information from the signal that is deemed to be relevant, radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124]),
	“wherein the alternate routing of input channels comprise the first input channel and a group of input channels related to the first input channel”, (relevant change configuration [0094, Fig. 5]; The relevant change configurations may include, or relate to, the sampling frequency, the sampling duration, the analog to digital resolution, the selection of specific sensors, or synching multiple measurements [0118], implying routing of multiple sensors, i.e. comprising the first input channel and a group of input channels related to the first input channel; multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A]) and
	“wherein the data collector circuit automatically executes the change in routing of the input channels if a communication parameter of the network between the data collector circuit and the routing control facility is not met” (router [0069]; specific actions may include the provisioning of one or more machine alarm conditions from the signal analysis, The relevant change configurations may include radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124]; implying the checking the consistency of communication parameter between data collector and the routing control facility; data validation, level of digital correction [0123]), but is silent regarding the above would be allowable limitation.

Kidd discloses “configures a data collection plan to collect data from the one or more system sensors distributed throughout a machine in the industrial environment” (the controller 11 may be configured to implement a control strategy or control routine [0091, Fig. 1], Control based function blocks typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device [0092]; the distributed industrial performance monitoring and analytics system or DAS 100 provides the tools, configuration, and interfaces required to support localized performance monitoring [0124, Fig. 2A]),
	“the data collection plan is based on data needed to produce an operational visualization of the machine” (the particular configuration of blocks and wires [0151], configuration, configuring, state, visual indicator [0166], configured to load or obtain one or more input data sets from one or more data sources [0169]; plant related data, vibration data, data corresponding to the health of machines, plant equipment, device diagnostics [0143], visual representation [0160-0161, 0193, 0195]),
	“wherein at least one of data sensing, routing, and collection resources in the industrial environment is configured based on the data collection plan and wherein data acquisition circuit acquires the sensor data  based on the data collection plan” (Distributed process control systems, wireless communication link … network, sensors implying configuring a set of data sensing, routing, and collection resources; Data is streamed between various embedded data engines [0012], In … configurations, data engines are connected to various communication links within the process plant [0011], highly distributed, e.g., may include numerous distributed data engines 102x. The network 112 of embedded data engines 102x may interconnect numerous ‘e.g., hundreds, thousands, or even millions’ of sensors and sources of process control system information [0125, Fig. 2A], transfer input data and output data across the wires and perform functions, actions, algorithms, and/or operations as defined by the particular configuration of blocks and wires [0151]), but is silent regarding the above would be allowable limitation.

Koba discloses “an operational deflection shape visualization” in a configuration of data collection device and collection of data including an indication of data needed to produce an operational deflection shape visualization of the machine in analysis and diagnostic programs (the configuration of the data acquisition device [0078], the analysis program, sampled waveforms of a plurality of measurement points in the operation state of the machine at the same time, animation, show the movement of the actual vibration of the machine by using these waveforms [0047], equivalent to data collected for ODS visualization; When using the analysis program … it is necessary to set the sampling time or … the sampling frequency … suitable for the diagnosis target equipment [0101, 0112, 0282], equivalent to an indication of data needed to produce an operational deflection shape visualization), but is silent regarding the above would be allowable limitations.

As per claims 34-43 and 45, claims would be also allowable because base claims 33 and 38 would be allowable.

Notes with regard to Prior Art
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Kruusmaa (US 20180023986 A1) discloses reference sensor attached to the base unit at a stationary location (additional reference micromechanical sensor attached to said base unit with static positions not depending on the fluid flow [claim 16]).
Anand (US 10097403 B2) discloses “dynamically determining a link suitable for data transmission in accordance with a policy based at least in part on a current network condition to meet the network requirement and routing one or more application network data flows associated with the at least one application over the link [col 1 line 48-55]” using “Multi-Tenant Controller [Fig. 11]”.
Lincoln (A. Lincoln, “What is operating deflection shape (ODS) analysis?”, Prosig Noise & Vibration Blog, https://blog.prosig.com/2014/09/01/what-is-operating-deflection-shape-ods-analysis/ September 1, 2014) also discloses “visualization of operating deflection shape”.

Parkvall (US 20170331577 A1) discloses “the change in routing of the input channels if a communication parameter of the network between the data collector and the routing control facility is not met” (an uplink channel structure example comprising a physical control channel configured for contention-based access ‘cPDCH’, a first dynamically scheduled “directly decodable” physical data channel ‘dPDCH’, implying automatic change in routing of input channels,  and a second dynamically scheduled “re-transmittable physical data channel ‘rPDCH’, A difference between cPDCH and the other two uplink physical data channels ‘dPDCH and rPDCH’ is that they are granted differently [0583]; To reduce uplink transmission latency, cPDCH was introduced to enable contention-based access [1566]; Using Distributed Cloud and Network Feature Virtualization ‘NFV’ to Distribute Functionality: enables low latency connections between sensors, actuators and controllers [0929-0930]; IoT scenario, M2M, MTC, machines or devices are sensors [1860]; Routing consideration in Multi-hop L2, how to perform routing in NX without having a PDCP layer in each node.  [0682], there is a Layer 3 routing mechanism in place, which ensures that there are up-to-date routing tables in each ‘relay’ node; [0685]).
Han (CN 204178215 U) discloses “a data acquisition circuit structured to, acquire sensor data from a routing of input channels comprising a group of the one or more input channels” (data collection node, multi-channel, plurality of sensors, multipath analogue switch [abs, 0005]).

	Kim (H.-W. Kim and A. Kachroo, “Low Power Routing and Channel Allocation of Wireless Video Sensor Networks Using Wireless Link Utilization”, Ad Hoc & Sensor Wireless Networks, Vol. 30, pp. 83–112, 2016)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DOUGLAS KAY/
Primary Examiner, Art Unit 2865